Title: To George Washington from Major General Lafayette, 3 September 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


          
            My dear General
            Camp Near Bristol [R.I.] the 3d September 1778
          
          I Can’t let Mons. de la Neuville go to headquarters without Recalling to Your
            Excellency’s memory an inhabitant of the Eastern Rhode island schore, who long much to
            be again united with you, and Conceive now great hopes from Sir henry Clinton’s motion
            to Newport, that you will Come to oppose him in person—I think if we mean to oppose the
               ennemy in this quarter that more troops are absolutely necessary,
            for we are not able to do any thing in our Scattered Situation—I Confess I am myself
            very uneasy in this quarter, and fear that those people will put in theyr heads to take
            some of our batteries &ca which if properly attak’d will be difficult to
            prevent, and I am upon a little tongue of land where in case of an alarm a long stay
            might be very dangerous—but we’ll do for the best.
          I am told that the ennemy is going to Evacuate Newyork—my policy leads Me to believe
            that some troops will be sent to hallifax, to the west indias, and Canada—that Canada I
            aprehend will be your occupation of next winter and spring—this idea, my dear general,
            alters a plan I had to Make a voyage home, in some Months, for as long as you fight I
            want to fight along with you, and I much desire to see your excellency in quebec Next
            Summer.
          Mons. de la Neuville is going to head quarters—that gentleman I have a Great Regard for
            on account of his politeness, Candor, and military merit—I am very happy that he might
            deserve your excellency’s approbation—I will take his brother in my family—Mons.
            touzard’s arm is in pretty good Situation. With the most tender affection and highest
            Respect I have the honor to be dear general Your excellency’s the most obedient humble
            Servant
          
            the Marquis de lafayette
          
        